Application for stay of execution of sentence of death scheduled for Monday, February 25, 1985, presented to Justice White, and by him referred to the Court, is granted pending the timely filing and disposition by this Court of a petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay terminates automatically. In the event the petition for writ of certiorari is granted, this stay shall continue pending the sending down of the judgment of this Court. Justice White and Justice Rehnquist would deny the application. Justice Powell took no part in the consideration or decision of this application.